Citation Nr: 1702787	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-44 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to June 2001 and from September 2002 to August 2003.  He additionally had service with the United States Army Reserves through September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a May 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for hearing loss and for a disability manifested by fatigue. The Board additionally remanded the claim of entitlement to service connection for a headache disability and a claim of entitlement to service connection for a disability manifested by hernia-like pain for further evidentiary development. 

In a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for hernia-like pain; thus constituting a grant of the full benefit sought on appeal with respect to that claim.  


FINDING OF FACT

The Veteran's headache disability is not the result of a disease or injury in active service or active duty for training (ACDUTRA), or the result of injury during a period of inactive duty for training (INACDUTRA), and is not proximately due to, or aggravated by, service-connected PTSD and/or tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disability, including as secondary to service-connected PTSD and/or tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2007 and July 2015.  Cf. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records, and the Veteran has been afforded multiple VA examinations and an adequate medical opinion was obtained.  The Veteran did not identify any other medical records that he wished VA to obtain.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The AOJ substantially complied with the remand directives in the Board's May 2015 decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In pertinent part, the Board remanded the claim in order for the Veteran to be afforded a new VA examination for his claimed headache disability.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder; or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

The Veteran has a current headache disability.  During an October 2015 VA examination, his diagnosis was tension headaches.  An August 2010 VA examination report diagnosed rebound headaches from chronic use of Tylenol and caffeine.  

	A.  Direct Service Connection

The Veteran's service treatment records (STRs) are devoid of any indication that he complained of, was diagnosed with, or suffered from headaches during service.  In a July 2003 post-deployment survey, dated less than one month prior to the Veteran's separation from active service, the Veteran denied having headaches during his deployment to Afghanistan.  Additionally, in an August 2005 report of medical history in association with a retention examination for Reserve service, the Veteran denied having ever had frequent or severe headaches.  The Veteran did contend in a November 2010 statement that he has continued to have headaches since military service, in spite of his report on the July 2003 post-deployment survey.  

The August 2010 VA examination report noted the Veteran's report of an onset of headaches in 2004.  The first medical evidence of headaches found in the Veteran's claims file, however, is found in an April 2007 VA psychiatry report where he reported that he had "been with mild headache," though not every day.  The headaches apparently occurred in the evenings and he believed they could be the result of his Wellbutrin.  An August 2012 VA nursing assessment noted a reported history of headaches.  

During the August 2010 VA examination, the Veteran additionally reported that his headaches consisted of daily chronic pain that had been stable for years.  He reported that his headache frequency during the past 12 months was weekly.  The examiner diagnosed rebound headaches from chronic use of Tylenol and caffeine contain products that have a known side effect of withdrawal headaches.  The examiner did not provide an opinion as to the etiology of the Veteran's headache disability.

During the October 2015 VA examination, the Veteran reported that he had daily headaches that began in approximately 2006 or 2007.  In his very thorough opinion, the examiner noted that the Veteran's current headache description was very similar to his description in the 2010 VA examination, and that he likely continued to at least partially have the same headaches.  The examiner assessed tension-type headaches due to daily stressors, based on quality, duration, and lack of association with activity.  The examiner expressed disagreement with the diagnosis of rebound headaches in the August 2010 VA examination report, mainly due to the infrequency of the Veteran's use of analgesics and the fact that the headaches could occur any time of day, which was not consistent with caffeine associated headaches, especially since the Veteran consumed caffeinated coffee every morning. 

The examiner opined that the Veteran's headaches were less likely than not incurred in or caused by an in-service injury, event, or illness.  In providing the opinion, the examiner noted that the Veteran's STRs were silent regarding headaches, and that he denied having had headaches in his July 2003 post-deployment evaluation.  The examiner further noted that the VA treatment records associated with the claims file did not report a headaches or headache syndrome diagnosis, other than the reported mild headaches, possibly due to Wellbutrin, in the April 2007 VA psychiatry encounter.  The examiner also considered the Veteran's report in the August 2010 VA examination of an onset of headaches in 2004.  The examiner concluded, nonetheless, that it would be mere speculation to state the cause of the stressors or other factors which have led to the Veteran's headaches.  The examiner concluded that there was no evidence in the medical record to support a direct service connection for headaches.  

The Board finds the October 2015 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned, and therefore highly probative.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner clearly was fully aware of the Veteran's medical history as a result of the claims file and the Veteran's reported history during examination, and he clearly opined that the Veteran's headaches were not at least as likely as not etiologically related to service due to a lack of evidence of an etiological relationship and due to the inconclusive nature of identifying stressors for the Veteran's tension headaches.  

As a result of the VA examiner's opinion, the Board cannot make a finding that the Veteran's claimed headache disability at least as likely as not were incurred during or as a result of his period of active service.  At the same time, the Board concluded that there is inadequate evidence to show that the Veteran's headaches are the result of disease or injury during a period of ACDUTRA or the result of injury during a period of INACDUTRA.  While the Veteran has indicated two different dates of onset of headaches that would concur with his period of Reserve service, he has not stated that his headaches were the result of disease or injury during his Reserve service, nor has he in any way contended that his headaches resulted from his Reserve service.  Cf. 38 C.F.R. § 3.6 (a) (2016).  

      B.  Secondary Service Connection
      
During the course of his appeal, the Veteran has attributed his headaches to service-connected disabilities.  In a March 2008 notice of disagreement he contended that his headaches were the result of sleep deprivation and constant ringing in his ears, both the result of service-connected tinnitus.  In a statement received in November 2010, he insinuated that his headaches were associated with his service-connected PTSD.

In the October 2015 VA examination report, the examiner also gave the opinion that the Veteran's headaches were less likely than not proximately due to or the result of service-connected disability, and that they were not at least as likely as not aggravated by service-connected disability.  In providing these opinions, the examiner again noted that it was not clear what stressors caused his tension headaches, and that it would be mere speculation to specifically opine that PTSD caused the headaches.  This was due to a deficiency in the state of general medical knowledge and a deficiency in the medical records.  Notably, the examiner concluded that the available medical record did not give a clear correlation between the Veteran's PTSD symptoms and his headaches, and that with so many causes of tension headaches in persons without PTSD, there was no way that PTSD-related symptoms could be parsed out from other environmental stressors.  Specifically with respect to the Veteran's PTSD-related fatigue, the examiner opined that fatigue was not a cause of or aggravator of headaches.  

With respect to aggravation of the Veteran's headaches, specifically, the examiner concluded that there was no evidence that the Veteran's headaches were worsened beyond their natural progression by PTSD, because the headaches have remained stable since around 2010, by the Veteran's self-report and by his medical record, and his PTSD has improved in that he can now cope better.  The examiner further noted that there was no clear mention of headaches related to PTSD in the Veteran's mental health evaluations.  

Here, again, the Board finds the October 2015 VA examiner's opinions to be fully informed, fully articulated, and well-reasoned. Cf. Nieves-Rodriguez, supra.  The examiner has clearly denoted that due to the state of medical knowledge and an absence of association between the Veteran's headaches and his PTSD noted in the medical record, it would not be possible to specifically parse out the Veteran's PTSD-related symptoms from other stressors contributing to his headaches.

With respect to the Veteran's contention that tinnitus causes or aggravates his headaches, while he may experience tinnitus and headaches together, the question of an actual association between headaches and tinnitus, and the questions of the actual chronic worsening of headaches due to tinnitus are both medical questions too complex for lay person to address.  See 38 C.F.R. § 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, as the October 2015 VA examiner concluded, with so many causes of tension headaches, it is difficult to parse out specific symptoms from other environmental stressors.  As such, the Board cannot reach a finding that tinnitus is at least as likely as not a cause of, or aggravator of, the Veteran's tension headaches. 

Notably, the Veteran has not provided a clear history of his headache disability sufficient to be relied upon for evidence.  Where he has reported multiple different dates of onset of his headaches, the Board finds that his statements are not credible because they are internally inconsistent.  Moreover, while he has expressed his opinion that his headaches are the result of active service, or otherwise the result of PTSD and/or tinnitus, as a lay person, he lacks the required medical expertise needed to opine on the causes of his headaches.  See id.  To the contrary, in this instance, a competent medical professional has concluded that the medical evidence and available literature have not established a required causal link.  

Given contentions in the record that the Veteran's headaches are a manifestation of an undiagnosed illness, the Board finds it prudent to reiterate, as fully explained in the May 2015 decision, that although headaches may be a symptom or manifestation of an undiagnosed illness, the provisions of 38 C.F.R. § 3.317 are not applicable in the instant appeal where the Veteran did not have qualifying service for purposes of establishing a presumption of service connection for a qualifying chronic disability based on active service in the Southwest Asia theater of operations during the Persian Gulf War.  Cf. 38 C.F.R. § 3.317(c)(3)(ii), (e)(2) (2016).

For the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a headache disability; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a headache disability is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


